DETAILED ACTION
1.	The following communication is in response to applicant's amendment received on 29-October-2021.  Claims 1-37 are pending in the application.  Further, the specific arguments as presented in applicant’s present response, on pages 15-18, are considered persuasive, and therefore the previously applied rejections have been withdrawn.
	The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.1	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.  

2.2	In the Claims:
1.   (Currently Amended)   A method for excavating material at a site, the method comprising: 
accessing, from a computer memory communicatively coupled to an excavation vehicle (EV), a target tool path comprising: 
a set of coordinates within a coordinate space of the site representing a volume 
of material to be dug between a starting location and an ending location; and 
a target depth of a surface between the starting location and the ending location;
executing, with a computer communicatively coupled to the EV, a set of instructions comprising:
positioning an edge of a tool physically coupled at the EV at the starting location 
at a depth below the surface;

recorded by a sensor mounted on the EV; and 
responsive to determining that the actual depth of the tool matches the target 
depth, navigating the tool from the starting location to the ending location while maintaining the tool at the target depth [[; and]].

Response Guidelines
3.1	Any comments considered necessary by applicant MUST be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance”.

3.2	Any response to the Examiner in regard to this allowance should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor(s): Peter Nolan can be reached at
(571) 272-7016, or Thomas Black can be reached at (571) 272-6956.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 


Primary Examiner  AU 3661